Citation Nr: 0821748	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-32 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a herniated disc.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from October 2005 and November 2005 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the veteran's claim of entitlement to service 
connection for a herniated disc.


FINDING OF FACT

The veteran's current herniated disc first manifested many 
years after service and is not related to his active service 
or any incident therein.


CONCLUSION OF LAW

A herniated disc was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

Prior to the initial adjudication of the claimant's claim, 
VCAA letters dated in May 2005 and July 2005 were sent to the 
claimant.  The VCAA letter fully satisfies the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In particular, the VCAA notification: (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim." See 
Pelegrini II.
 
A March 2006 VCAA letter informed the veteran regarding the 
appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, the veteran 
has reported a continuity of symptomatology from the time of 
his military service to the time of his current treatment 
that the Board finds to be of limited credibility.  Given the 
limited credibility, there is no credible evidence that the 
current disability may be associated with the in-service 
event, and a VA examination is not required. 

The veteran has not indicated that he was seen regarding his 
herniated disc by any other provider or at any other time 
than the treatment reflected in the current medical records 
on file.  Therefore, the veteran's service treatment records 
and all identified and authorized post-service treatment 
records available and relevant to the issues on appeal have 
been requested or obtained.
 
Accordingly, all available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002);  38 C.F.R. 
§ 3.303 (2007).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.  § 3.303(d) (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The determination is 
based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The veteran contends that his current herniated disc was 
incurred in service.  The veteran's service treatment records 
indicate that upon entrance examination in November 1971, no 
abnormalities regarding the back were seen.  On February 26, 
1974, the veteran reported to sick call and complained of 
lower left back pain.  The veteran reported that one month 
prior he injured his back while lifting rifle racks.  Upon 
examination, the impression was low back strain and right 
paralumbar muscle spasm.  Records indicate that the veteran 
was placed on bed rest or forty-eight hours and given 
medication for pain.  On March 5, 1974, records indicate that 
the veteran reported to sick call and complained again of 
lower left back pain.  Upon examination, the impression was 
left paralumbar muscle spasm, and the veteran was given 
additional pain medication.

Following the March 1974 entry, there is no further treatment 
or complaint related to the back.  Also, the service medical 
records do not include a diagnosis of herniated disc.  The 
veteran's separation examination in October 1974 revealed no 
abnormalities regarding the back.  As there was no herniated 
disc found on examination at separation, the Board finds that 
the back injury for which the veteran was treated in service 
was acute and transitory and resolved without residual 
disability.  As there was no residual disability, the Board 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  38 
C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current herniated disc.  38 C.F.R. § 3.303(b).  While the 
veteran reports a history of back pain since service, the 
first evidence on record of a complaint of a back pain post-
service is not dated until twenty-nine years after 
separation, in December 2003.  At that time, records indicate 
that the veteran complained of low back pain radiating to 
left lower extremity.  Magnetic resonance imaging results 
revealed some left posterolateral and lateral protruding disc 
material at the L4-5 level.  Anatomic alignment of the 
vertebral bodies, vertebral body heights and marrow signal, 
and disc space heights all presented as normal, and no 
significant anterior or extradural defect was seen.  

Records indicate that in January 2004, the veteran was seen 
regarding his low back pain.  At that time, the veteran 
reported an injury at work when he missed the bottom step of 
a ladder.  The veteran reported that since the time of the 
injury, two or three years ago, he had experienced lower 
lumbar discomfort with intermittent radiation to the left 
buttock.  The veteran described his pain as only mild with 
more prominent discomfort upon turning or changing position 
and that his pain was relieved with analgesic or anti-
inflammatory agents.  Examination revealed straightened 
lumbar lordosis, no pain to palpation of vertebral bodies and 
paraspinal muscles, no paraspinal spasm, and no discomfort to 
flexion.  Upon examination, the veteran did report slight 
discomfort at the left lateral bend.  X-ray examination 
results showed lower lumbar degenerative changes.  Records 
indicate that the veteran declined all treatment options at 
that time.  There is no indication that the veteran reported 
his 1974 in-service back injury in conjunction with seeking 
treatment for his current low back pain.  The doctor did not 
opine as to a possible relationship between the veteran's in-
service back injury and the low back pain of which he 
complained at the time of the examination.   

In December 2004, the veteran was seen for medical care 
related to his blood pressure.  Records indicate that the 
veteran reported that he was doing very well on medication 
for his occasional back pain and does not take the medication 
every day.  The doctor did not opine as to a possible 
relationship between the veteran's in-service back injury and 
the occasional low back pain for which he was taking 
medication.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, as discussed above, the weight of the evidence is 
against such finding, as no medical provider has related the 
veteran's current back pain to the injury sustained in 
service.  The veteran asserts that because he was a young man 
upon separation from service and his back pain was not 
severe, he never told anyone about his back pain and never 
sought treatment.  The Board, however, finds that the absence 
of complaint or treatment of back pain for twenty-nine years 
after separation goes to the credibility of the veteran's 
statements regarding the continuity of his symptoms.  
Further, the Board finds that the absence of a report of the 
in-service back injury in the veteran's private medical 
records is significant.  This absence indicates to the Board 
that it is more likely that the veteran sought medical 
treatment related to back pain related to his recent injury 
at work rather than related to his in-service back injury of 
1974.  Given the limited credibility of the veteran's report 
of continuity of symptomatology, the Board finds that the 
veteran has not submitted probative medical evidence of a 
relationship between his in-service back injury and his 
current herniated disc.  Accordingly, a VA examination is not 
required in this case.  See McClendon, 20 Vet. App. 70.  As 
the required medical nexus is not found, service connection 
is not warranted.

The veteran has attributed his herniated disc to service.  
The veteran asserts that the injury at work only aggravated a 
back injury he incurred in service.  However, as a layperson, 
the veteran is not competent to give a medical opinion on 
causation or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 
183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  The Board acknowledges that 
the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994). 
Additionally, the veteran's statements may be competent to 
support a claim for service connection where the events or 
the presence of disability, or symptoms of a disability are 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R.            
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  Thus, while the veteran is competent to report the 
incurrence of a back injury in service, he does not have the 
medical expertise to provide an opinion regarding the 
etiology of his current diagnosis.  Thus, the veteran's lay 
assertions are not competent or sufficient.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In sum, the weight of the credible evidence demonstrates that 
the veteran's current herniated disc first manifested many 
years after service and is not related to his active service 
or any incident therein.  As the preponderance of the 
evidence is against the veteran's claim for service 
connection for a herniated disc, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for a 
herniated disc, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


ORDER

Service connection for a herniated disc is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


